Exhibit 10.3
TERMINATION, RELEASE AND NONCOMPETITION AGREEMENT


This Termination, Release and Noncompetition Agreement (the “Agreement”) is
entered into as of July 18, 2006 by and among John M. Lilly (the “Executive”),
Westbank Corporation (“WBC”), a Massachusetts corporation, Westbank, a
Massachusetts chartered bank and trust company and a wholly-owned subsidiary of
WBC, and NewAlliance Bancshares, Inc. (“NewAlliance”), a Delaware corporation.


RECITALS:


WHEREAS, NewAlliance, NewAlliance Bank, WBC and Westbank are entering into an
Agreement and Plan of Merger, dated as of July 18, 2006 (the “Merger
Agreement”); and


WHEREAS, Section 7.5.7 of the Merger Agreement provides that NewAlliance, WBC,
Westbank and the Executive shall enter into this Agreement, which shall
terminate the change of control agreement between WBC, Westbank and the
Executive dated December 17, 2003 (the “Change of Control Agreement”) as of the
Effective Time of the Merger, and in lieu of any rights and payments under the
Change of Control Agreement, the Executive shall be entitled to the rights and
payments set forth herein;


NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged, the
Executive, WBC, Westbank and NewAlliance agree as follows:


1. Actions to be Taken in 2006.


(a) The Executive hereby agrees to take the following actions between the date
hereof and December 29, 2006, it being the intention of the parties hereto that
all of such actions shall be fully effective and consummated no later than
December 29, 2006 (or such other date as may be specified below):


(i) consent, to the extent any such consent is required by the Executive, to the
accelerated vesting as of the date the shareholders of WBC approve the Merger
Agreement of all unvested restricted stock awards granted to the Executive with
respect to the common stock of WBC, provided that any unvested restricted stock
awards scheduled to vest prior to such date shall vest on their originally
scheduled vesting date;


(ii) accept on or before December 29, 2006 such prepayment, if any, of the
dollar amount specified in Section 2(a) below that may be mutually agreed to by
WBC and NewAlliance in order to avoid the potential reduction in payments under
Section 2(c) below; and


(iii) cooperate with NewAlliance and WBC and take such other steps as may in
good faith be requested of the Executive by NewAlliance in order to avoid the
potential reduction in payments under Section 2(c) below.


--------------------------------------------------------------------------------


(b) WBC shall take all steps necessary to accelerate as of the date the
shareholders of WBC approve the Merger Agreement the vesting of all of the
unvested restricted stock awards granted to the Executive.


(c) In the event the above actions are taken but are insufficient to avoid the
potential reduction in payments under Section 2(c) below, then WBC or Westbank
shall prepay to the Executive on or before December 29, 2006 such portion of the
dollar amount specified in Section 2(a) below as shall be mutually agreed to by
WBC and NewAlliance (which agreement shall not be unreasonably withheld or
delayed).


2. Payments to Be Made as of the Effective Time of the Merger.


(a) As of the Effective Time of the Merger, provided the Executive is still
employed by WBC immediately prior to such date and provided that the Executive
and WBC have taken all of the actions required to be taken pursuant to Section 1
hereof, and in consideration of the obligations and commitments of the Executive
under this Agreement, WBC or Westbank shall pay to the Executive a lump sum cash
amount equal to $773,510, subject to adjustment as set forth in Section 2(c)
below (the “Maximum Amount”), less applicable tax withholdings and less any
portion thereof that is prepaid in December 2006 pursuant to Sections 1(a)(ii)
and 1(c) above. In consideration of such payment and the other provisions of
this Agreement, the Executive, WBC, Westbank and NewAlliance hereby agree that
the Change of Control Agreement and the Executive’s employment with WBC shall be
terminated without any further action of any of the parties hereto, effective
immediately prior to the Effective Time of the Merger, except as set forth in
Section 4 hereof. The Executive agrees that the above payment shall be in
complete satisfaction of all of his rights to payments or benefits under the
Change of Control Agreement, except as set forth in Section 4 hereof.


(b) WBC and the Executive represent and warrant that the information with
respect to the Executive contained in Section 4.14.8 of the WBC Disclosure
Schedule to the Merger Agreement accurately reflects the Executive’s taxable
Form W-2 income for each of the four years ended December 31, 2005 and contains
a complete listing of all payments or benefits to the Executive that could be
deemed to be a parachute payment under Section 280G of the Internal Revenue Code
of 1986, as amended (the “Code”), based on the assumptions set forth in such
schedule.


(c) Each of the parties hereto agrees that if the actions specified in Section 1
above are taken as required, then based on Section 2(b) above the payments and
benefits to be provided to the Executive should not trigger any tax
reimbursement payments pursuant to Section 13 of the Change of Control
Agreement. In the event any of the actions specified in Section 1 above is not
taken as required, or if any of the representations in Section 2(b) is not
correct, and if such failure results in the Maximum Amount, either alone or
together with other payments and benefits which the Executive has the right to
receive from NewAlliance, WBC or Westbank, whether pursuant to this Agreement or
otherwise, being a “parachute payment” under Section 280G of the Code, then the
Maximum Amount payable by WBC or Westbank pursuant to Section 2(a) hereof shall
be reduced by the amount which is the minimum necessary to result in
2

--------------------------------------------------------------------------------


no portion of the payment payable by WBC or Westbank under Section 2(a) being
non-deductible to WBC, Westbank or NewAlliance (or any successors thereto)
pursuant to Section 280G of the Code and subject to the excise tax imposed under
Section 4999 of the Code. If any of the payments or benefits to be provided by
WBC, Westbank or NewAlliance are subject to the excise tax imposed by Section
4999 of the Code but are not required to be reduced by this Section 2(c), then
the indemnity under Section 13 of the Change of Control Agreement (which section
remains in full force and effect pursuant to Section 4 of this Agreement) shall
be provided to the Executive by NewAlliance; provided, however, that if the
amount of the indemnity is known as of the Effective Time of the Merger, then
such indemnity shall be provided by either WBC or Westbank at the request of
NewAlliance.


(d) As of the Business Day immediately prior to the Effective Date of the
Merger, provided the Executive is still employed by WBC immediately prior to
such date, WBC or Westbank shall pay to the Executive an additional lump sum
cash amount equal to $408,817, less applicable tax withholdings, in complete
satisfaction of all of the Executive’s rights to payments or benefits under the
Executive Supplemental Retirement Plan Agreement between the Executive and
Westbank (formerly Park West Bank and Trust Company) dated July 2, 2001 (the
“SERP Agreement”). In consideration of such payment, the parties hereto agree
that the SERP Agreement shall be terminated without any further action of any of
the parties hereto on or before the date of such payment in accordance with the
terms of the Merger Agreement.


(e) As of the Effective Time of the Merger, the Executive shall be given the
opportunity to purchase the automobile currently provided to him by Westbank at
its then fair market value if he wishes to do so, provided that in no event
shall such fair market value be less than the greater of (i) the Kelley blue
book value of such automobile as of the Effective Time, or (ii) WBC’s book value
or residual leasehold interest in such automobile as of the Effective Time.


(f) The parties hereto agree that the payment pursuant to Section 1(a)(ii) above
should not trigger any of the excise taxes or interest penalties under Section
409A of the Code based on the current provisions of such section and the
proposed regulations issued under Section 409A of the Code. However, in the
event the final regulations issued under Section 409A are construed so as to
impose the excise tax and interest penalties specified under Section 409A of the
Code on the payment under Section 1(a)(ii) of this Agreement, then NewAlliance
shall provide a tax indemnification to the Executive so that the Executive is in
the same after-tax position he would have been in if the excise tax and interest
penalties under Section 409A of the Code had not been imposed on such payment;
provided, however, that if the amount of the indemnity is known as of the
Effective Time of the Merger, then such indemnity shall be provided by either
WBC or Westbank at the request of NewAlliance.


3. Payment of Fringe Benefits.


(a) NewAlliance agrees to provide the Executive with continued health, dental,
life and disability coverage, pursuant to either the policies currently offered
by WBC and Westbank or the policies to be offered by NewAlliance to the
Continuing Employees of WBC, until the earlier of thirty (30) calendar months
following the Effective Time of the Merger or the
3

--------------------------------------------------------------------------------


Executive’s commencement of full-time employment with a new employer, subject to
the terms and conditions of such policies, with the Executive responsible for
paying the same share of any premiums, copayments or deductibles as if he was an
employee and with the disability and life insurance coverage subject to the
maximum coverage limits in the current policies of WBC or Westbank, except as
set forth below in this Section 3(a). The health and dental coverage shall
include any dependents of the Executive who are covered by WBC or Westbank as of
the date of this Agreement and who remain covered by WBC or Westbank as of the
Effective Time of the Merger. In the event the Executive’s participation in any
such plan is barred, NewAlliance shall arrange to provide the Executive with
benefits substantially similar to those which the Executive would otherwise have
received under such plans from which his continued participation is barred or
pay to the Executive a cash amount equal to the amount NewAlliance would have
paid for such coverage if the Executive was still an employee. In addition,
notwithstanding the foregoing, if the provision of any of the benefits covered
by this Section 3(a) would trigger the 20% tax and interest penalties under
Section 409A of the Code either due to the nature of such benefit or the length
of time it is being provided, then the benefit(s) that would trigger such tax
and interest penalties due to the nature of the benefit shall not be provided at
all and the benefit(s) that would trigger the tax and interest penalties if
provided beyond the “limited period of time” set forth in the regulations under
Section 409A shall not be provided beyond such limited period of time
(collectively, the “Excluded Benefits”), and in lieu of the Excluded Benefits
NewAlliance shall pay to the Executive, in a lump sum within 30 days following
termination of employment or within 30 days after such determination should it
occur after termination of employment, a cash amount equal to the amount
NewAlliance would have paid for such Excluded Benefits in the absence of Section
409A of the Code.


(b) In calculating the value of the benefits to be provided pursuant to Section
3(a) above, the parties agree to assume that the premiums in effect as of August
31, 2006 will increase by 15% per year to cover anticipated premium increases
over the 30 month period specified in Section 3(a) above.


4. Releases. Upon payment of the amounts set forth in Section 2(a) hereof (as
such amount may be adjusted pursuant to Section 2(c) hereof) and in Section 2(d)
hereof, the Executive, for himself and for his heirs, successors and assigns,
does hereby release completely and forever discharge WBC, Westbank and their
successors from any obligation under the Change of Control Agreement, except for
the provisions of Section 13 of the Change of Control Agreement which shall
remain in full force and effect, and under the SERP Agreement. The obligations
of NewAlliance to provide benefits pursuant to Section 3 above shall continue
for the period specified therein. This Agreement shall not release WBC or
NewAlliance from any of the following: (a) obligations to pay to the Executive
wages earned up to the Effective Time of the Merger; (b) the payment of any of
the Executive’s vested benefits, or honoring any of the Executive’s rights,
under the WBC Employee Plans, excluding any bonus plans, employment agreement or
other severance agreement or plan, (c) the payment of the Merger Consideration
with respect to the Executive’s common stock of WBC or stock options or
restricted stock awards with respect to the common stock of WBC, or (d) the
obligations of NewAlliance under Section 7.6 of the Merger Agreement.

4

--------------------------------------------------------------------------------


5. Non-Competition Provisions. The Executive agrees that during the 12-month
period immediately following the Effective Date of the Merger (the
“Non-Competition Period”), the Executive will not (i) engage in, become
interested in, directly or indirectly, as a sole proprietor, as a partner in a
partnership, or as a shareholder in a corporation, or become associated with, in
the capacity of employee, director, officer, principal, agent, trustee or in any
other capacity whatsoever, any enterprise or entity located in either Hampden
County in the Commonwealth of Massachusetts or Windham County in the State of
Connecticut (collectively, the “Counties” and individually a “County”), which
proprietorship, partnership, corporation, enterprise or other entity is engaged
in any line of business conducted by NewAlliance, NewAlliance Bank or any of
their subsidiaries immediately following the Effective Time of the Merger,
including but not limited to entities which lend money and take deposits (in
each case, a “Competing Business”), provided, however, that this provision shall
not prohibit the Executive from owning bonds, non-voting preferred stock or up
to five percent (5%) of the outstanding common stock of any Competing Business
if such common stock is publicly traded, (ii) solicit or induce, or cause others
to solicit or induce, any employee of NewAlliance or any of its subsidiaries to
leave the employment of such entities, or (iii) solicit (whether by mail,
telephone, personal meeting or any other means, excluding general solicitations
of the public that are not based in whole or in part on any list of customers of
NewAlliance or any of its subsidiaries) any customer of NewAlliance or any of
its subsidiaries to transact business with any Competing Business, or to reduce
or refrain from doing any business with NewAlliance or its subsidiaries, or
interfere with or damage (or attempt to interfere with or damage) any
relationship between NewAlliance or its subsidiaries and any such customers.


6. Enforcement.


(a) This Agreement shall be construed, enforced and interpreted in accordance
with and governed by the laws of the State of Connecticut, without reference to
its principles of conflict of laws, except to the extent that federal law shall
be deemed to preempt such state laws.


(b) It is the intention of the parties hereto that the provisions of this
Agreement shall be enforced to the fullest extent permissible under all
applicable laws and public policies, but that the unenforceability or the
modification to conform with such laws or public policies of any provision
hereof shall not render unenforceable or impair the remainder of the Agreement.
The covenants in Section 5 of this
5

--------------------------------------------------------------------------------


Agreement with respect to the Counties shall be deemed to be separate covenants
with respect to each County, and should any court of competent jurisdiction
conclude or find that this Agreement or any portion is not enforceable with
respect to a County, such conclusion or finding shall in no way render invalid
or unenforceable the covenants herein with respect to the other County.
Accordingly, if any provision shall be determined to be invalid or unenforceable
either in whole or in part, this Agreement shall be deemed amended to delete or
modify as necessary the invalid or unenforceable provisions to alter the balance
of this Agreement in order to render the same valid and enforceable.


(c) The Executive acknowledges that NewAlliance and NewAlliance Bank would not
have entered into the Merger Agreement or intend to consummate the Merger unless
the Executive had, among other things, entered into this Agreement. Any breach
of Section 5 of this Agreement will result in irreparable damage to NewAlliance
and NewAlliance Bank for which NewAlliance and NewAlliance Bank will not have an
adequate remedy at law. In addition to any other remedies and damages available
to NewAlliance and NewAlliance Bank, the Executive further acknowledges that
NewAlliance and NewAlliance Bank shall be entitled to seek injunctive relief
hereunder to enjoin any breach of Section 5 of this Agreement, and the parties
hereby consent to any injunction issued in favor of NewAlliance and NewAlliance
Bank by any court of competent jurisdiction, without prejudice to any other
right or remedy to which NewAlliance and NewAlliance Bank may be entitled. The
Executive represents and acknowledges that, in light of his experience and
capabilities, the Executive can obtain employment with other than a Competing
Business or in a business engaged in other lines and/or of a different nature
than those engaged in by NewAlliance or its subsidiaries or affiliates, and that
the enforcement of a remedy by way of injunction will not prevent the Consultant
from earning a livelihood. Each of the remedies available to NewAlliance and
NewAlliance Bank in the event of a breach by the Consultant shall be cumulative
and not mutually exclusive.


7. General.


(a) Heirs, Successors and Assigns. The terms of this Agreement shall be binding
upon the parties hereto and their respective heirs, successors and assigns.


(b) Final Agreement. This Agreement represents the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
understandings, written or oral. The terms of this Agreement may be changed,
modified or discharged only by an instrument in writing signed by each of the
parties hereto. In the event the Internal Revenue Service issues final
regulations under Section 409A of the Code prior to the Effective Time of the
Merger and such regulations are deemed to result in the imposition of the excise
taxes and/or interest penalties under Section 409A of the Code on any of the
payments or benefits to be provided under this Agreement, then the parties
hereto agree to negotiate in good faith an amendment to this Agreement to avoid
such excise taxes and/or interest penalties to the extent possible, provided
that the amounts payable to the Executive under Sections 1, 2(a) and 2(d) of
this Agreement shall not be delayed beyond the Effective Time of the Merger or
reduced in the aggregate.


(c) Withholdings. WBC, Westbank and NewAlliance may withhold from any amounts
payable under this Agreement such federal, state, local or foreign taxes as may
be required to be withheld pursuant to applicable law or regulation.


(d) Defined Terms. Any capitalized terms not defined in this Agreement shall
have as their meaning the definitions contained in the Merger Agreement.


(e) Voluntary Action and Waiver. The Executive acknowledges that by his free and
voluntary act of signing below, the Executive agrees to all of the terms of this
Agreement and intends to be legally bound thereby. The Executive acknowledges
that he has been advised to consult with an attorney prior to executing this
Agreement.

6

--------------------------------------------------------------------------------


(f) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.


8. Effectiveness. Notwithstanding anything to the contrary contained herein,
this Agreement shall be subject to consummation of the Merger in accordance with
the terms of the Merger Agreement, as the same may be amended by the parties
thereto in accordance with its terms. In the event the Merger Agreement is
terminated for any reason, this Agreement shall be deemed null and void with
respect to all actions not yet taken pursuant to this Agreement.


[Signature page follows]

7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, NewAlliance, WBC and Westbank have each caused this
Agreement to be executed by their duly authorized officers, and the Executive
has signed this Agreement, effective as of the date first above written.




WITNESS:
EXECUTIVE:
       
/s/ Robert J. Perlak
/s/ John M. Lilly 
Name: Robert J. Perlak
Name: John M. Lilly
           
ATTEST:
WESTBANK CORPORATION
           
/s/ Robert J. Perlak
By:  /s/ Ernest N. Laflamme, Jr.
Name: Robert J. Perlak
Name: Ernest N. Laflamme, Jr.
 
Title: Chairman of the Board
       
ATTEST:
WESTBANK
           
/s/ Robert J. Perlak
By:  /s/ Ernest N. Laflamme, Jr.
Name: Robert J. Perlak
Name: Ernest N. Laflamme, Jr.
 
Title: Chairman of the Board
       
ATTEST:
NEWALLIANCE BANCSHARES, INC.
           
/s/ Brian Arsenault
By:  /s/ Merrill B. Blanksteen
Name: Brian Arsenault
Name: Merrill B. Blanksteen
 
Title:   Executive Vice President and Chief
 
Financial Officer

 
8

--------------------------------------------------------------------------------

